Title: To George Washington from John Cleves Symmes, 14 August 1781
From: Symmes, John Cleves
To: Washington, George


                        May it please your Excellency

                            Pompton 14th Augst 1781.
                            
                        
                        Indictments are presented before me at the Court of Oyer & Terminer in & for the County of
                            Bergen against Andrew Coldeleugh a forage Master belonging to the Army for Trespass & false imprissonment.
                        I am sorry that my Duty oblidges me to trouble your Excellency on this Occasion, being fully sensible how
                            much your feelings are hurt, when any of your Officers, so far deviate from the Line of their Duty as to become amesnable
                            to the Law—And nothing but the Charges being attended with some aggravating Circumstances; and affecting Characters the
                            most Deserving, should have induced me (at this busy part of the Campaign) to request, that your Excellency would order Mr
                            Coldeleugh to attend without delay, to answer the Charges exhibited against him—I have the honor to be Your Excellency’s
                            Most Obt & Hble Servt
                        
                            John Cleves Symmes
                        
                    